VIA FEDERAL EXPRESS


October 9, 2007


Steven J. Winter
229 - 156th Street NE
Arlington, WA  98223


Re: Separation Agreement


Dear Steve:


This letter agreement (the “Agreement”) sets forth the terms and conditions for
your separation from Intermec, Inc. and its subsidiaries (the “Company”) and it
replaces and supercedes Pat Byrne’s September 25, 2007 letter on the same
subject.  If you accept this Agreement within the time specified in paragraph 23
and do not revoke the Agreement within the time specified in paragraph 23, the
following terms and conditions will apply.


1.  Definitions


Capitalized terms not otherwise defined in this Agreement are defined in
paragraph 24.


2.  Remaining Employment Period


You will remain an employee of the Company from the Effective Date until
November 30, 2007, at which time you will resign all of your remaining offices
and positions with the Company (the “Separation Date”).


3.  Compensation and Benefits During Remaining Employment Period


During the period from the Effective Date through the Separation Date, you will
receive your current base salary, less income tax withholding and other payroll
deductions required by law or elected by you.  During the same period, you will
continue to participate in and receive benefits under the Company’s standard
employee benefit plans and programs for which you are currently eligible in
accordance with their respective terms, including without limitation, the
Company’s health, dental, vision, life, AD&D and disability insurance plans and
the employee stock purchase plan.


4.  Payments Due Following Separation


The Company will make the following payments to you on the dates set forth
below:


(a)  The payment required by the Cash Retention Agreement between you and the
Company dated as of March 30, 2007;


(b)  a severance payment of $375,000 pursuant to the Severance Plan applicable
to Senior Vice Presidents of Intermec, Inc.; and


(c)   Subject to paragraphs 14 and 23, a payment of $48,947 for your use in
paying COBRA premiums, paying for outplacement services and related taxes.


The payments described in paragraphs 4(a) and 4(b) will be made on the
Separation Date.  The payment described in paragraph 4(c) will be made as soon
as practicable after the General Release described in paragraph 14 becomes
irrevocable pursuant to paragraph 23.


5.  COBRA Coverage


Following the Separation Date, you will be notified of your right to elect the
continuation of certain group health plan coverage in compliance with the
federal law known as COBRA.  If you timely elect COBRA coverage for you and/or
your eligible family members, you will be solely responsible for payment of the
related premiums.


6.  Stock Options, Restricted Stock Units and Performance Share Units


Your outstanding vested and unvested Intermec stock options (“SOs”), restricted
Intermec stock units (“RSUs”) and performance share units (“PSUs”) are
summarized in Exhibit A to this Agreement.  Your rights with respect to these
vested and unvested SOs, RSUs and PSUs are set forth in the agreements in which
the Company granted them to you, and this summary is qualified in all respects
by reference to the agreements and the relevant plan documents.


7.  Pension and Restoration Plan Benefits


We estimate that, on November 30, 2007, your vested benefit under the Intermec
Pension Plan (the “Pension Plan”) will be $65,374  SLA per year if you retire at
age 65 and your vested benefit under the Intermec Restoration Plan (“Restoration
Plan”) benefits will be $59,216 SLA per year assuming if you retire at age
65.  Your rights with respect to these vested retirement benefits are set forth
in the Pension Plan and Restoration Plan documents, and this summary is
qualified in all respects by reference to the relevant plan documents.


8.  Securities Trading


During the period from the Effective Date through the Separation Date, you will
continue to be subject to the Company policy that precludes an executive officer
from directly or indirectly selling Intermec securities if the executive’s
holdings of Intermec securities are below the threshold established by the
Company or if the sale of the securities would reduce the executive’s holdings
of Intermec below that threshold.


The Board has passed a resolution removing you from the list of named executive
officers for purposes of Section 16 reporting, effective August 27,
2007.  However, during the six month period after you cease to be a Section 16
officer, your trades in Intermec securities may be “matched” against your trades
in Intermec securities in the preceding six months (e.g., sale-and-purchase, or
purchase-and-sale).  If this analysis shows that you had short swing profits,
you are required by law to deliver those profits to the Company.


If you wish to conduct any trade of any kind in Intermec securities or any
derivatives thereof prior to the Separation Date or during the 6-month period
following the Separation Date, you will give the Company advance notice of such
transactions and cooperate with Company to ensure that such transactions occur
at a time and in a manner that is not detrimental to the Company; provided,
however, that this notice and cooperation requirement does not apply to any
acquisitions of Intermec securities you make pursuant to the Company’s employee
stock purchase program.


9.  Reporting


You acknowledge and agree that information concerning the actual or anticipated
compensation and other payments and benefits due to you under this Agreement
must be properly reported by you and the Company to the appropriate governmental
authorities.  You agree to cooperate with the Company in reporting that
information to the appropriate authorities.


10.  Cooperation


After the Separation Date, you will cooperate and assist the Company in its
prosecution or defense of litigation, claims, and Company or governmental
investigations or audits if you have relevant information or may be a
witness.  The Company will reimburse you for the reasonable expenses you incur
due to such cooperation and assistance.


11.  Non-Competition


During the period from the Effective Date through the Separation Date, you will
not (except with the prior written consent of the Company) directly or
indirectly: (a) engage in, be employed by, perform services for, participate in
the ownership, management, control or operation of a Tier I Company or a Tier II
Company or (b) engage in any other activity with a Tier I Company or a Tier II
Company if that activity conflicts or interferes with the economic or business
interests or contractual relationships of the Company or any subsidiary or
affiliate thereof.


12.  Non-Solicitation


During the one (1) year period following the Separation Date, you will not
directly or indirectly: (a) solicit or entice any employee of the Company, its
subsidiaries or affiliates to terminate or reduce his or her employment with the
Company, its subsidiaries or affiliates or (b) hire (as an employee, independent
contractor or otherwise) on your own behalf or on behalf of another Person any
employee of the Company, its subsidiaries or affiliates.


13.  Non-Disparagement


You and the Company agree that (i) the Company, its directors, officers and
employees will not make any disparaging or derogatory remarks (whether oral or
written) about you and (ii) you will not make any disparaging or derogatory
remarks (whether oral or written) about the Company, its subsidiaries or
affiliates or their officers, directors, employees or agents, make any other
remark or statement (whether oral or written) or engage in any conduct that is
detrimental to the businesses or reputations of those Persons.


This paragraph 13 is not intended to and does not prevent you or the Company
from making truthful statements when required by law or order of a court or
government agency of competent jurisdiction.  If you receive legal process
requiring such statements, you will promptly notify the Company and cooperate
with the Company in seeking a protective order or in taking other appropriate
action with respect to such legal process.


14.  General Release of Existing Claims


You (on your own behalf and on behalf of your successors, heirs, beneficiaries
and permitted assigns) fully, finally and forever expressly waive, release and
discharge the Company, its subsidiaries and affiliates and their officers,
directors, employees and agents of and from any and all claims, causes of
action, claims for damages and claims for relief of any kind or nature, whether
known or unknown, asserted or unasserted, that you may have on or prior to the
Effective Date which are connected in any way whatsoever with your employment
with the Company, its subsidiaries or affiliates (“Existing Claims”).  The
foregoing release does not include claims or causes of action related to
enforcement of this Agreement.
 
You understand and agree that the foregoing release includes, but is not limited
to, any and all Existing Claims with respect to wages, bonuses, equity
compensation, or any other form of incentive compensation, or employment
benefits arising out of any oral or written contract or agreement (whether
express or implied by operation of law or otherwise), any covenant of good faith
and fair dealing (whether express or implied by operation of law or otherwise),
any theory of wrongful discharge, any common law or statutory legal restriction
on the Company’s or its subsidiaries’ or affiliates’ right to change or
terminate employment, any federal, state or other governmental statute or
ordinance or other legal limitation on the employment relationship, including
without limitation, Title VII of the Civil Rights Act of 1964, the federal Age
Discrimination in Employment Act, the federal American with Disabilities Act,
the federal Family and Medical Leave Act, the federal Employee Retirement Income
Security Act of 1974, the Washington State Law Against Discrimination,
equivalent laws or regulations of any state within the United States and
equivalent laws or regulations of any national or regional government or agency
outside of the United States.
 
You also understand and agree that the foregoing release shall operate as a
complete and total bar and defense to any Existing Claim that has or in the
future may, directly or indirectly, be brought by you or your successors, heirs,
or beneficiaries against the Company, its subsidiaries or its affiliates.
 
You represent and warrant that, as of the Effective Date, you have not directly
or indirectly filed any complaints, charges or lawsuits against the Company, its
subsidiaries or affiliates with any governmental agency or any court within or
outside of the United States, and you have not encouraged any such actions.  You
also represent and warrant that you have not assigned any Existing Claim to any
third party, and that no third party has any ownership interest or any lien of
any kind or nature with respect to any Existing Claim.


15.  General Release of Additional Claims


Following the Separation Date, you will have twenty-one (21) calendar days to
review (with your legal counsel if you wish), sign and return to Janis Harwell
the General Release of Additional Claims attached as Exhibit B to this
Agreement.  If you sign that General Release and return it to Janis Harwell
within such 21-day period, you will have an additional seven (7) calendar days
from the date you executed that General Release to revoke it.  If you do not
revoke that General Release within such 7-day period, it will become binding,
enforceable and irrevocable on the day after that revocation period expires.


16.  Company Disclosures Relating To This Agreement


As you know, the Company is a publicly-traded company and may be required by law
to publicly disclose the signing of this Agreement and some or all of its
terms.  You agree that the Company may make such disclosures to the extent that
the Company, in its sole discretion, deems necessary or appropriate to comply
with the laws and regulations within or outside of the United States that apply
to publicly-traded companies.


17.  Other Disclosures Relating To This Agreement


Following the Effective Date, you will not make any statements, whether oral or
written, to any person or entity (other than your personal legal and financial
advisers) concerning this Agreement without the Company’s prior written
consent.  The preceding sentence is not intended to and does not prevent you
from making truthful statements when required by law or order of a court or
government agency of competent jurisdiction.  If you receive legal process
requiring such statements, you will promptly notify the Company and cooperate
with the Company in seeking a protective order or taking other appropriate
action with respect to such legal process.


18.  Confidentiality and Non-Use


You acknowledge and agree that information not generally known to the public
that relates to the business, technology, customers, prospects, employees,
finances, legal activities, plans, proposals, policies or practices of the
Company, its subsidiaries or affiliates or of any third Parties doing business
with the Company is confidential information (“Confidential Information”) and
the sole property of the Company, its subsidiaries and affiliates.  You further
acknowledge and agree that Confidential Information includes, but is not limited
to, the trade secrets, strategic plans, business plans, legal strategies, legal
plans, software programs, financial data, customer lists, identities of
customers and prospects, marketing plans, nonpublic financial information, any
other information about the Company, its subsidiaries or affiliates which they
designate as “confidential” and all other information about the Company, its
subsidiaries and affiliates that is not generally known to the AIDC
industry.  Confidential Information does not include (a) information that is or
becomes generally known to the AIDC industry through no fault of your own or
(b) information received by you from a third party without a duty of
confidentiality.


At all times during your employment by the Company and continuing through the
Separation Date, you will not copy or in any way use any Confidential
Information for any purpose other than the discharge of your duties as an
employee of the Company and you will not disclose any Confidential Information
to any Person other than the officers, directors, employees and agents of the
Company, its subsidiaries or affiliates without the Company’s prior
consent.  The preceding sentence is not intended to and does not prevent you
from making truthful statements when required by law or order of a court or
government agency of competent jurisdiction.  If you receive legal process
requiring such statements, you will promptly notify the Company and cooperate
with the Company in seeking a protective order or taking other appropriate
action with respect to such legal process.


Following the Separation Date, you will not disclose to any third party, or use
any Confidential Information without the Company’s prior written consent.  The
preceding sentence is not intended to and does not prevent you from making
truthful statements when required by law or order of a court or government
agency of competent jurisdiction.  If you receive legal process requiring such
statements, you will promptly notify the Company and cooperate with the Company
in seeking a protective order or taking other appropriate action with respect to
such legal process.


On or before the Separation Date, you will deliver to the Company, and not keep
or deliver to anyone else, any and all notes, files, memoranda, papers,
electronic files and, in general, any and all physical material containing
Confidential Information, including without limitation, any and all physical
materials relating to the conduct of business of the Company or any subsidiary
or affiliate of the Company which are in your possession, except for (a) any
documents for which the Company or any subsidiary or affiliate of the Company
has given written consent to removal at the time of the termination of your
employment with the Company; and (b) your personal rolodex, phone book and
similar items.  Following the Separation Date, you will not use any computer
access code or password belonging to the Company and you will not access any
computer or database in the possession, custody or control of the Company.


19.  Early Termination


(a) Notwithstanding any other provision of this Agreement, the Company has the
right (but not the obligation) to immediately terminate your employment with the
Company and withhold any payments due to you in the future under any of the
following circumstances:


(i) The Company determines, in its sole discretion, that you have directly or
indirectly materially breached paragraphs 8 through13 or paragraph 18 of this
Agreement or that you are going to materially breach one or more of those
paragraphs.


(ii) The Company determines, in its sole discretion, that the representations
made by you in paragraph 14 of this Agreement were false as of the Effective
Date.


(iii) The Company determines, in its sole discretion, that, during your
employment with the Company, its subsidiaries or affiliates (whether such
employment occurred before or after the Effective Date), you have directly or
indirectly engaged in or that you are directly or indirectly engaging in conduct
that constitutes a breach of fiduciary duty, actual or constructive fraud, gross
negligence or willful misconduct which has or could cause economic harm to or
damage the reputation of the Company, its subsidiaries or affiliates.


(iv) You are convicted (including without limitation a plea of guilty or nolo
contendere) of a felony involving actual or constructive fraud, theft, or moral
turpitude while you were employed by the Company, its subsidiaries or affiliates
(whether such misconduct occurred before or after the Effective Date).


(b) Notwithstanding any other provision of this Agreement, the Company has the
right (but not the obligation) to withhold the payment described in paragraph
4(c) if you choose not to sign and return to the Company the General Release of
Additional Claims described in paragraph 14 of this Agreement and paragraph 2 of
Exhibit C within the 21-day period specified in those paragraphs or if you
exercise your right to revoke that General Release within the 7-day revocation
period specified in paragraph 15 of this Agreement and paragraph 2 of Exhibit B.


(c) If the Company chooses to exercise its rights under paragraphs 19(a) or
19(b) of this Agreement, the other provisions of this Agreement will remain in
full force and effect during your lifetime.


(d) The rights and remedies set forth in paragraphs 19(a), 19(b) and 19(c) are
in addition to, and not in lieu of, any other right or remedy afforded the
Company under any other provision of this Agreement or at law, in equity or
otherwise.


20.  Enforcement of This Agreement


You agree that if you materially breach paragraphs 8 through 13 or paragraph 18
of this Agreement, the Company, its subsidiaries and its affiliates will sustain
immediate and irreparable injury.  In the event of such a breach, the Company
may file any claim for breach of or to enforce this Agreement in any court of
law or tribunal of competent jurisdiction whether within or outside of the
United States.


Upon receiving actual notice of the Company’s action by the method for notice
set forth in paragraph 20 of this Agreement, you will waive and you will direct
your attorneys to waive any and all challenges to jurisdiction, venue, service
of process and, if the court or tribunal finds likelihood of success on the
merits, you will agree and you will direct your attorneys to agree to the entry
of a temporary restraining order, a preliminary injunction and a permanent
injunction requiring full performance of paragraphs 8 through 13 or paragraph
18.


In addition, if the court or tribunal finds likelihood of success on the merits,
the Company shall have the right, but not the obligation, to terminate this
Agreement and shall be entitled to actual damages according to proof and
reimbursement of the full reasonable attorneys’ fees and costs it incurred in
bringing such action.


21.  Notices


Any and all notices, demands, or other communications required or desired to be
given hereunder by any Party shall be in writing and shall be validly given or
made to another Party if personally served or if deposited in the United States
mail, certified or registered, postage prepaid, return receipt requested or
deposited with an established overnight delivery service for delivery the next
business day.  If such notice or demand is served personally, notice shall be
deemed constructively made at the time of such personal service.  If such
notice, demand or other communication is given by mail, such notice shall be
conclusively deemed given five days after deposit thereof in the United States
mail, certified or registered mail, postage prepaid, return receipt requested,
addressed to the Party to whom such notice, demand or other communication is to
be given as follows:


If to Company:
Patrick J. Byrne
Chief Executive Officer
Intermec, Inc.
6001 36th Avenue West
Everett, WA 98203


With a copy to:


Janis L. Harwell
Senior Vice President,
General Counsel and
Corporate Secretary
Intermec, Inc.
6001 36th Avenue West,
Everett, WA 98203-1264


If to Steven J. Winter:


Steven J. Winter
229 - 156th Street NE
Arlington, WA  98223


Any Party hereto may change its address for purposes of this paragraph 21 by
written notice given in the manner provided above.


22.  Miscellaneous


(a)   Entire Agreement.  The Parties agree that this Agreement contains the
entire agreement and understanding of the Parties with respect to your
separation from the Company and that there are no promises or terms of the
agreement between the Parties other than those expressly written in this
Agreement.  Unless this Agreement expressly provides otherwise, this Agreement
does not amend or modify any other agreements you entered into with the Company
prior to the Effective Date.


(b)  Binding Effect.  This Agreement shall be binding Parties and their
respective successors, heirs, beneficiaries, permitted assigns, subsidiaries and
affiliates.


(c)  Assignment.  No party may assign or otherwise transfer (by operation of law
or otherwise) this Agreement without the prior written consent of the other
party.


(d)  Third Party Beneficiaries. This Agreement is only for the benefit of, and
is only enforceable, by you and the Company, its subsidiaries and affiliates and
their officers, directors, employees, agents, successors and assigns.  The
Agreement is not intended to and shall not be construed to confer any right or
benefit on any third party other than those identified in the preceding
sentence.
 
(e)  Severability.  If any provision or term of this Agreement is determined by
a court of law or government tribunal to be unenforceable, then such
unenforceable provision or term will be modified so as to make it enforceable,
or if that is not possible, then it will be deleted from this Agreement, and the
remaining part of the Agreement shall remain in full, force and effect.


(f)  Amendments, Waivers and Modification.  No amendment, waiver or modification
of this Agreement will be enforceable unless it is in writing, signed by
authorized representatives of each of the Parties.


(g)  Controlling Law.  This Agreement will be interpreted, construed and
enforced in all respects in accordance with the laws of the State of Washington,
without reference to its choice of law or conflict of laws principles.


(h)  Choice of Forum.  Unless paragraph 20 permits a party to select a different
forum, no suit, action, proceeding or claim arising under or by reason of this
Agreement will be brought by any party in any place other than courts located in
Seattle, Washington and the parties hereby irrevocably consent to the
jurisdiction and venue of those courts with respect to such suits, actions,
proceedings and claims.


(i)  Attorneys’ Fees and Costs.  In the event that any action or proceeding is
brought by either party in connection with this Agreement, the prevailing party
in such action or proceeding will be entitled to receive its costs and
reasonable attorneys’ fees.


(j)  No Admission.  Nothing in this Agreement shall be construed as an admission
by the Company or any of its subsidiaries or affiliates with respect to any
Existing Claim or any other claim, cause of action, claim for damages or other
relief or otherwise that you may have as of or prior to the Effective Date.


(k)  Headings.  The headings to the various sections of this Agreement have been
inserted for the convenience of the Parties only.  They shall not be used to
interpret or construe the meaning of the terms and provisions of those sections.


 (l)  Counterparts.  This Agreement may be signed in counterparts and, subject
to paragraph 23, when each party has signed a counterpart, the Agreement shall
be final and binding upon the Parties.
 
23.  Review and Revocation Periods

You have until October 16, 2007 to review (with your legal counsel if you wish),
sign and return this Agreement to me.  If you sign the Agreement and return it
to me within that period, you will have an additional seven (7) calendar days
from the date you executed the Agreement to revoke it.  If you do not revoke the
Agreement within such 7-day period, it will become binding, enforceable and
irrevocable on the day after that revocation period expires.
 
24.  Additional Definitions

For purposes of this Agreement, the following definitions apply:


(a) “AIDC Industry” means companies that sell, offer to sell, lease or offer to
lease in any geographic market (i) products that print, capture or collect data
via automatic means (including but not limited to barcode, printing, scanning or
imaging, radio frequency identification (“RFID”), smart cards, optical character
recognition (“OCR”) or magnetic strips) and subsequently store such data on a
microprocessor-controlled device (including but not limited to a computer) or
(ii) RFID chips, RFID inserts or inlays, RFID tags, RFID printers or RFID
readers or terminals.


(b) "Control" means beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934), directly or indirectly
of fifty percent (50%) or more of the direct or indirect combined voting power
of a Person’s then outstanding voting equity generally entitled to vote in the
election of directors (or other participants of the managing authority), or (ii)
acquiring actual control of the operations of a Person, whether by means of
contract or otherwise; (ii) acquiring control through a merger or consolidation
involving Person if the equity holders of that Person immediately before such
merger or consolidation, as a result of and after such merger or consolidation,
own, directly or indirectly, less than fifty percent (50%) of the combined
voting power of the then outstanding voting securities generally entitled to
vote in the election of directors (or other participants in the managing
authority) of the entity surviving or resulting from such merger or
consolidation; or (iii) acquiring control of a Person through the purchase or
other acquisition of all or substantially all of the assets of that Person.


(c) “Effective Date” means September 25, 2007, the effective date of this
Agreement.


(d) “Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or any agency or instrumentality
thereof, whether for profit or not-for-profit.


(e) “SLA” means single life annuity.


(f)  “Tier I Companies” means Symbol Technologies, Inc.,  Zebra Technologies
Corp., Handheld Products, Inc., Impinj, Inc., Applied Wireless Identifications,
Inc., Alien Technology Corporation, Motorola, Inc., Metrologic Instruments,
Inc., Hand Held Products, Inc. and their subsidiaries, affiliates and successors
thereof (including any Person that obtains Control of any such Tier I Company).


(g)  “Tier II Companies” means value-added resellers that have been designated
as Honours Partners by Intermec Technologies Corporation (“Intermec”).


(h)  “Tier III Companies” means (i) any Person that competes in the AIDC
Industry (other than the Tier I Companies and Tier II Companies) and (ii) any
Person that sets standards for hardware, software or protocols made, used, sold,
offered for sale, leased or offered for lease in the AIDC Industry.


Steve, if you agree with the terms and conditions set forth above, please fill
in the contact information required in paragraph 21, sign two copies of the
Agreement in the space provided
below and return one signed original to Janis Harwell for our files.  Please
maintain the second copy for your own records.


Sincerely,


By:  /s/ Lanny H. Michael


--------------------------------------------------------------------------------

Lanny H. Michael
Senior Vice President and
Chief Financial Officer


I accept the terms and conditions of this Agreement, which I have read and
understand.
 
/s/ Steve J. Winter­ 

--------------------------------------------------------------------------------

Steven J. Winter  
10/11/2007

--------------------------------------------------------------------------------

 Date 
 
 

 




EXHIBIT A


Outstanding Equity Incentive Grants
Intermec, Inc.
 
 
 
 
 
 
 
 Stock Award Status
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 Steven J. Winter
 
 
 
 
 
 
 
 Current Status as of:
31-Aug-07
 
 FMV as of 22 Aug 07:
 $  26.0700
 
 
 Separation Date as of:
30-Nov-07
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 Shares
 Shares
 Shares
 
 
 
 
 
 Vested
 To Vest
 Unvested
Option
 Award
Award
 Shares
 Option
 as of
 prior to
 as of
Expiration
 Type
Date
 Granted
 Price
 31-Aug-07
30-Nov-07
30-Nov-07
Date
 
 
 
 
 
(Note 1)
(Note 2)
(Note 3)
 
 
 
 
 
 
 
 
               
 Stock Options
11/19/1998
    15,000
 $  16.5938
    15,000
                -
                -
11/19/2008
 Stock Options
02/05/1999
    10,000
 $  17.1875
    10,000
                -
                -
02/05/2009
 Stock Options
11/17/2000
    40,000
 $    4.1900
    40,000
                -
                -
11/17/2010
 Stock Options
05/07/2002
    25,000
 $    7.3750
    25,000
                -
                -
05/07/2012
 Stock Options
05/08/2003
    10,000
 $    7.7200
      8,000
                -
         2,000
05/08/2013
 Stock Options
05/06/2004
    25,000
 $  17.2250
    15,000
                -
       10,000
05/06/2014
 Stock Options
05/17/2005
    35,000
 $  19.9850
    14,000
                -
       21,000
05/17/2015
 Stock Options
05/16/2006
    45,000
 $  27.2500
      9,000
                -
       36,000
05/16/2016
 Stock Options
05/15/2007
    45,000
 $  22.5900
             -
                -
       45,000
05/15/2017
 Subtotal
 
  272,500
 
  136,000
                -
     114,000
 
 
 
 
 
 
 
 
 
 Restricted Stocks
10/08/2001
      5,001
 n/a
      5,001
                -
                -
n/a
 Restricted Stocks
05/08/2003
      6,667
 n/a
      6,667
                -
                -
n/a
 Subtotal
 
    11,668
 
    11,668
                -
                -
 
 
 
 
 
 
 
 
 
 Performance Share Units
05/06/2004
      4,925
 n/a
      4,925
                -
                -
n/a
 Performance Share Units
05/17/2005
    11,667
 n/a
             -
                -
       11,667
n/a
 Performance Share Units
05/16/2006
    15,000
 n/a
             -
                -
       15,000
n/a
 Performance Share Units
05/15/2007
    11,250
 n/a
             -
                -
       11,250
n/a
 Subtotal
 
    42,842
 
      4,925
                -
       37,917
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 Note (1) - Shares scheduled to vest on various dates, assuming awardee remains
employed on vesting date.
 Note (2) - Unvested shares as of the Separation Date will be forfeited and
cancelled.
 Note (3) - Vested and unexercised shares as of the Separation Date remain
exercisable until expiration.

 
 


EXHIBIT B


GENERAL RELEASE OF ADDITIONAL CLAIMS


This agreement (the “Agreement”) is made by and between Intermec, Inc. (the
“Company”) and Steven J. Winter (“Winter”) (collectively, the “Parties” and
individually, a “Party”) as of November 30, 2007 (the “Effective Date”).


WHEREAS, the Parties entered into a Separation Agreement effective as of
September 25, 2007 (the “SA”) which, among other things, provides that the
Company will, under certain circumstances, make certain payments to Winter
following the Separation Date (as that term is defined in the SA);


WHEREAS, in paragraph 14 of the SA, Winter released certain claims against the
Company, its subsidiaries and affiliates;


WHEREAS, additional claims in favor of Winter and against the Company, its
subsidiaries or affiliates may have come into existence since the effective date
of the SA;


WHEREAS, paragraph 15 of the SA gives Winter the right (but not the obligation)
to waive, release and discharge any claims he may have against the Company, its
subsidiaries or affiliates concerning events that post-date the effective date
of the SA;


WHEREAS, paragraph 4 of the SA gives the Company the right (but not the
obligation) to withhold the payment described in paragraph 4(c) of the SA if
Winter chooses not to sign this Agreement within the 21-day period provided in
paragraph 15 of the SA;


WHEREAS, paragraph 4 of the SA also gives the Company the right (but not the
obligation) to withhold the payment described in paragraph 4(c) of the SA if
Winter chooses to revoke this Agreement within the 7-day revocation period
provided in 15 of the SA;


WHEREAS, Winter wishes to receive the payment described in paragraph 4(c) of the
SA;


NOW THEREFORE, for good and value consideration, receipt of which is hereby
acknowledged, the Parties hereby agree:


 
1.  General Release
 
Winter (on his own behalf and on behalf of his successors, heirs, beneficiaries
and permitted assigns) fully, finally and forever expressly waive, release and
discharge the Company, its subsidiaries and affiliates and their officers,
directors, employees and agents of and from any and all claims, causes of
action, claims for damages and claims for relief of any kind or nature, whether
known or unknown, asserted or unasserted, that Winter may have had during the
period from the Effective Date of the SA through November 30, 2007 (the
“Separation Date”) which are connected in any way whatsoever with his employment
with the Company, its subsidiaries or affiliates (the “ Additional
Claims”).  The foregoing release does not include claims or causes of action
related to enforcement of the SA.
 
Winter understands and agrees that the foregoing release includes, but is not
limited to, any and all Additional Claims with respect to wages, bonuses, equity
compensation, or any other form of incentive compensation, or employment
benefits arising out of any oral or written contract or agreement (whether
express or implied by operation of law or otherwise), any covenant of good faith
and fair dealing (whether express or implied by operation of law or otherwise),
any theory of wrongful discharge, any common law or statutory legal restriction
on the Company’s or its subsidiaries’ or affiliates’ right to change or
terminate employment, any federal, state or other governmental statute or
ordinance or other legal limitation on the employment relationship, including
without limitation, Title VII of the Civil Rights Act of 1964, the federal Age
Discrimination in Employment Act, the federal American with Disabilities Act,
the federal Family and Medical Leave Act, the federal Employee Retirement Income
Security Act of 1974, the Washington State Law Against Discrimination,
equivalent laws or regulations of any state within the United States and
equivalent laws or regulations of any national or regional government or agency
outside of the United States.
 
Winter also understands and agrees that the foregoing release shall operate as a
complete and total bar and defense to any Additional Claim that has or in the
future may, directly or indirectly, be brought by Winter or his successors,
heirs, or beneficiaries against the Company, its subsidiaries or its affiliates.
 
Winter represents and warrants that he has not directly or indirectly filed any
complaints, charges or lawsuits against the Company, its subsidiaries or
affiliates with any governmental agency or any court within or outside of the
United States, and agrees that he will not initiate or encourage any such
actions.  Winter also represents and warrants that he has not assigned any
Additional Claim to any third party, and that no third party has any ownership
interest or any lien of any kind or nature with respect to any Additional Claim.


2.  Review and Revocation Periods


Winter has twenty-one (21) calendar days following November 30, 2007 to review
(with his legal counsel if he wishes), sign and return this Agreement to the
Company.  If Winter signs this Agreement and returns it to the Company within
such 21-day period, he will have an additional seven (7) calendar days from the
date he executed the Agreement to revoke it by providing the Company with notice
of such revocation in the manner set forth in paragraph 5 of this Agreement.  If
Winter does not revoke the Agreement within such 7-day period, it will become
binding, enforceable and irrevocable on the day after that revocation period
expires.


3.  Effect of Revocation


Winter acknowledges and agrees that, if he chooses to revoke this Agreement
within the 7-day revocation period specified in paragraph 2 of this Agreement,
the Company will have the right (but not the obligation) to withhold the payment
described in paragraph 4(c) of the SA..


4.  Effect of Unexercised Revocation Right


The Company acknowledges and agrees that, if Winter chooses to sign this
Agreement and return it to the Company within the 21-day period specified by
paragraph 2 and if Winter chooses not to exercise his right to revoke this
Agreement within the 7-day revocation period specified in that paragraph, the
Company will be obligated to make the payment described in paragraph 4(c) of the
SA.


5.  Notices


Any and all notices, demands, or other communications required or desired to be
given hereunder by any Party shall be in writing and shall be validly given or
made to another Party if personally served or if deposited in the United States
mail, certified or registered, postage prepaid, return receipt requested or
deposited with an established overnight delivery service for delivery the next
business day.  If such notice or demand is served personally, notice shall be
deemed constructively made at the time of such personal service.  If such
notice, demand or other communication is given by mail, such notice shall be
conclusively deemed given five days after deposit thereof in the United States
mail, certified or registered mail, postage prepaid, return receipt requested,
addressed to the Party to whom such notice, demand or other communication is to
be given as follows:


If to Company:
 
Patrick J. Byrne
Chief Executive Officer
Intermec, Inc.
6001 36th Avenue West
Everett, WA 98203


With a copy to:


Janis L. Harwell
Senior Vice President,
General Counsel and
Corporate Secretary
Intermec, Inc.
6001 36th Avenue West,
Everett, WA 98203-1264


If to Steven J. Winter:


Steven J. Winter
229 - 156th Street NE
Arlington, WA  98223


Any Party hereto may change its address for purposes of this paragraph 5 by
written notice given in the manner provided above.
 
6.  Miscellaneous
 
(a)   Entire Agreement.  The Parties agree that this Agreement and the SA
contain the entire agreement and understanding of the Parties with respect to
the subject matter thereof and that there are no promises or terms of the
agreement between the Parties other than those expressly written in this
Agreement or the SA.
 
(b)  Binding Effect.  This Agreement shall be binding upon the Parties and their
respective successors, heirs, beneficiaries, assigns, subsidiaries and
affiliates.
 
(c)  Third Party Beneficiaries. This Agreement is only for the benefit of, and
is only enforceable, by the Company, its subsidiaries and affiliates and their
officers, directors, employees, agents, successors and assigns.  The Agreement
is not intended to and shall not be construed to confer any right or benefit on
any third party other than those identified in the preceding sentence.
 
(d) Severability.  If any provision or term of this Agreement is determined by a
court of law or government tribunal to be unenforceable, then such unenforceable
provision or term will be modified so as to make it enforceable, or if that is
not possible, then it will be deleted from this Agreement, and the remaining
part of the Agreement shall remain in full, force and effect.


(e) Amendments, Waivers and Modification.  No amendment, waiver or modification
of this Agreement will be enforceable unless it is in writing, signed by
authorized representatives of each of the Parties.


(f) Controlling Law.  This Agreement will be interpreted, construed and enforced
in all respects in accordance with the laws of the State of Washington, without
reference to its choice of law or conflict of laws principles.


(g) No Admission.  Nothing in this Agreement shall be construed as an admission
by the Company or any of its subsidiaries or affiliates with respect to any
Existing Claim or any other claim, cause of action, claim for damages or other
relief or otherwise that Winter may have during the period from the effective
date of the SA through November 30, 2007.


(h) Headings.  The headings to the various sections of this Agreement have been
inserted for the convenience of the Parties only.  They shall not be used to
interpret or construe the meaning of the terms and provisions of such sections.


(i) Counterparts.  This Agreement may be signed in counterparts and, subject to
paragraph 2, when each party has signed a counterpart, the Agreement shall be
final and binding upon the parties.


IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be signed
on their behalf as of the Effective Date.


COMPANY:
 
WINTER:
Intermec, Inc.
 
Steven J. Winter
By:  /s/ Lanny H. Michael

--------------------------------------------------------------------------------

Name:  Lanny H. Michael
Title:     Sr. Vice President, Chief Financial Officer
Date:    October 9, 2007
 
By:  /s/ Steve J. Winter

--------------------------------------------------------------------------------

Date: 10/11/2007


